Case 4:19-cv-00280-KGB Document 24-2 Filed 02/26/20 Page 1 of 3

ADAMS AND REESE LLP Attorneys at Law

Alabama
Florida
Georgia
Louisiana
Mississippi
South Carolina

January 2, 2020 Tennessee
Texas
Washington, DC

Via U.S. Mail and Henry C. Shelton, Ill
Email jogles@aol.com Direct: 901.524.5271
John Ogles, Esq E-Fax: 904.524.5371
Ogles Law Firm. PA henry.shelton@arlaw.com
200 S Jeff Davis

P.O. Box 891

Jacksonville, AR 72078

Dear John,

We write regarding Defendant Todd W. Smith's responses to Farm Credit Leasing Services
Corporation's ("FCL") First Set of Interrogatories and First Requests for Production of
Documents. Smith's responses are deficient and fail to comply with the Federal Rules of Civil
Procedure in many ways, as detailed below.

Rule 26(g) "obliges each attorney to stop and think about the legitimacy of a discovery request, a
response thereto, or an objection." Fed.R.Civ.P. 26(g), advisory committee notes, 1983
amendment. It also requires the signing attorney to make a "reasonable inquiry" into the subject
matter of a discovery response so as "to assure that the client has provided all the information
and documents available to him that are responsive to the discovery demand." J/d.; see also, e.g.,
Comstock v. UPS Ground Freight Inc., No. 4:11CV000340 SWW, 2013 WL 3874281 (E.D. Ark.
July 26, 2013), aff'd, 775 F.3d 990 (8th Cir. 2014) (imposing sanctions on attorney for improper
certification under Rule 26(g)).

Blank discovery responses (see response to Interrogatories 7 and 8) and discovery responses that
simply state "I have no idea how to answer this question" (see response to Interrogatory No. 4),
violate Rule 26(g).

We hope to resolve these issues without Court intervention. Accordingly, we outline the
deficiencies below:

Interrogatories

First, the responses to FCL’s Interrogatories were not verified by Smith. Please produce a
Verification page immediately,

Interrogatory No. 2 asked Smith to identify each person or entity known to him with knowledge
of any facts relating to this action. For each identified person or entity, Mr. Smith was asked to
state in detail the matters of which each person or entity has knowledge. Mr. Smith identified a
number of individuals with knowledge but did not detail the matters of which each person has
knowledge. Please supplement this response with the requested information.

Crescent Center | 6075 Poplar Avenue, Suite 700 | Memphis, Tennessee 38119 | 901.525.3234 | Fax 901.524.5419

www.adamsandreese.com
Case 4:19-cv-00280-KGB Document 24-2 Filed 02/26/20 Page 2 of 3

John Ogles, Esq.
January 2, 2020
Page 2

Interrogatory No. 4 asked Smith to identify any and all documents, written materials and/or
communications that relate in any way to or contain facts or opinions related to the claims in this
action. Smith responded "I have no idea how to answer this question." That is not an
appropriate or sufficient response, nor does it constitute a valid objection to the Interrogatory.
Please provide an amended response to Interrogatory No. 4

Smith did not provide any response to Interrogatory Nos. 7 and 8. Please provide responses to
these Interrogatories.

Interrogatory No. 9 asked Smith to state whether the document attached as Exhibit 4 to the
Complaint is a full, true and correct copy of the 16538 Lease, and, if not, to describe in detail all
aspects in which the instrument differs from the 16538 Lease. Smith responded "I did not sign
on August 1, 2017." This response is ambiguous in that is not clear whether Smith is denying
signing the 16538 Lease altogether, or whether he is denying signing the 16538 Lease on the
date August 1, 2017. Please clarify.

Interrogatory No. 20 asked Smith to describe the circumstances in which he signed the 16538
Lease Documents. Smith responded “I did not sign on that date. Your employee changed the
date.” If Smith did not sign the 16538 Lease Documents on August 1, 2017, please identify
whether and when he did sign them; who was present; and what Smith means by his allegations
of an employee “changing the date.” This information was requested in the Interrogatory and
should have been provided. Please supplement the response with a complete answer.

Interrogatory No. 22 asked Smith to state whether he claims to be excused from performing any
of the obligations under the 16538 Lease Documents, and if so, to state facts constituting the
excuse. Smith responded, “Yes, because it is back-dated, forged, and not enforceable.” Once
again, I ask that Smith provide a complete answer. If Smith did not sign the 16538 Lease
Documents on August 1, 2017, please identify if and when he signed them, and who was present.
This information was requested in the Interrogatory and should have been provided.

Interrogatory No. 23 asked Smith to state whether he informed FCL of any reason for non-
performance under the 16538 Lease Documents and, if so, to state, among other things, the date
and manner of the communication. Smith merely responded, “Yes, by my attorney.” This answer
is incomplete. Please supplement with a complete answer that includes, at least, the date of such
communication and the name of each person having knowledge of the communication.

Interrogatories 24-27 inadvertently use the word “Plaintiffs” instead of “Defendant.” This was
a simple typo. There is no question who the Plaintiff and Defendant is here, and your response is
inappropriate. Please provide responses to these Interrogatories, which, of course, are directed to
the “Defendant” Todd Weldon Smith.

Requests for Production

In response to Requests for Production Nos. 4-12 Smith responded, “I am looking.” That is not
an appropriate response under Rule 34. Rule 34 provides that "for each item or category, the
response must either state that inspection and related activities will be permitted as requested or
Case 4:19-cv-00280-KGB Document 24-2 Filed 02/26/20 Page 3 of 3

John Ogles, Esq.
January 2, 2020
Page 3

state with specificity the grounds for objecting to the request, including the reasons." Please
amend these responses in accordance with Rule 34 and produce responsive documents within ten
days.

In response to Request No. 14, Smith responded, “No idea how to answer this overbroad
request.” Again, that is not an appropriate response under Rule 34, If Smith has an objection to
the request, please state with specificity the grounds for the objection.

Request No. 18 asked for documents you provided to or received from the FBI, U.S. Attorneys’
Office, or any other government or law enforcement agency regarding Delta Southern, Charles
Schindler, or this lawsuit. Smith objected on the grounds of attorney-client privilege and further
responded, “I also have no idea.” Documents provided to or received from the FBI, U.S.
Attorneys’ Office, or any other government or law enforcement agency are not protected by the
attorney-client privilege, and “I have no idea” is not an appropriate response under Rule 34.
Please amend this response in accordance with Rule 34 and produce responsive documents
within ten days.

In addition to providing you with the information in this letter, we are also willing to discuss
these issues with you be telephone at a mutually agreeable time over the next week in a good
faith effort to resolve any disputes. Should that be necessary, please advise of your availability
for a call.

Otherwise, we request that Smith update his deficient Interrogatory responses and supplement
his document production within ten days.

Please note that in the event we are unable to reach agreement, we will seek relief from the
Court, including a request for our expenses and attorneys’ fees as authorized by Rule 26(g)G)
and Rule 37(a)(5).

Sincerely,

ADAMS AND REESE LLP

   

Henry C. Shelton, II

HCS/mt
